     Case 3:19-cv-01713-BAS-AHG Document 36 Filed 06/08/20 PageID.930 Page 1 of 1

 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    HERRING NETWORKS, INC.,                            Case No.: 3:19-cv-1713-BAS-AHG
12                                      Plaintiff,
                                                         ORDER SETTING BRIEFING
13    v.                                                 SCHEDULE
14    RACHEL MADDOW, et al.,
                                                         [ECF No. 35]
15                                   Defendants.
16
           Before the Court is Defendants’ Motion for Attorney Fees and Costs. ECF No. 35.
17
     This matter was referred to the undersigned by District Judge Cynthia Bashant. ECF No. 30
18
     at 16. The Court finds it appropriate to issue the following briefing schedule:
19
           1.     Plaintiff’s opposition to Defendants’ motion is due on or before
20
                  June 26, 2020;
21
           2.     Defendants’ reply brief is due on or before July 10, 2020; and
22
           3.     At this point, the Court finds the matter suitable for determination without oral
23
                  argument pursuant to CivLR 7.1(d)(1). However, the Court may, in its
24
                  discretion, choose to set a hearing in the matter upon receipt of the briefing.
25
           IT IS SO ORDERED.
26
     Dated: June 8, 2020
27
28



                                                     1
                                                                                3:19-cv-1713-BAS-AHG
